DETAILED ACTION

In response to the Amendment filed December 17, 2020

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 5 and 7 - 13 are allowable over the Prior Art of Record because it fails to teach or suggest a gear inspection apparatus, comprising a measurement unit including a controller configured to receive a displacement measurement value related to a position of the probe which is measured by the measurement unit, the controller configured to convert the displacement measurement value into a digital value., wherein the drive unit includes: a drive motor installed on the frame; a moving block which is moved forward and rearward by the drive motor; an auxiliary block which is connected to the moving block, has an upper portion on which the probe is mounted, and moves forward and rearward together with the probe; a rail installed on the frame below the auxiliary block so that the auxiliary block slides along the rail; and a fixing block positioned at a front 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 12, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861